Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Mueller 01/18/2022.

The application has been amended as follows: 


1.         (currently amended)            A method for compensating oscillations of at least one oscillation variable (y) of an oscillatable technical system to be controlled with an oscillation controller having a control law, the method comprising: 
calculating from at least one of: 
set) and an actual value (yact) of the oscillation variable (y) to be controlled or 
a time derivative of a target value (yset) and of an actual value (yact) of the oscillation variable (y) to be controlled, 
a manipulated variable (u) for an actuator of the oscillatable technical system, 
wherein the control law for calculating the manipulated variable (u) takes account of a restriction (
    PNG
    media_image1.png
    45
    47
    media_image1.png
    Greyscale
,
    PNG
    media_image2.png
    45
    48
    media_image2.png
    Greyscale
) of at least one time derivative of the manipulated variable (u)[[,]];
transmitting the manipulated variable to the actuator; and 
operating the actuator to modify at least one parameter of the oscillatable technical system according to the received manipulated variable to compensate for oscillations of the at least one oscillation variable in the oscillatable technical system.


12.       (currently amended)            An oscillation controller for compensating oscillations of at least one oscillation variable (y) of an oscillatable technical system to be controlled, the oscillation controller comprising: 
a processor; and

calculating, from at least one of: 
a target value (yset) and an actual value (yact) of the controlled oscillation variable (y) or 
a time derivative of a target value (yset) and of an actual value (yact), 
a manipulated variable (u) for an actuator of the oscillatable technical system, 
wherein the control law for calculation of the manipulated variable (u) takes account of a restriction (
    PNG
    media_image3.png
    45
    47
    media_image3.png
    Greyscale
, 
    PNG
    media_image4.png
    45
    48
    media_image4.png
    Greyscale
) of at least one time derivative of the manipulated variable (u) and the oscillation controller is structured to transmit the calculated manipulated variable (u) to the actuator, 
whereby the actuator is operated to modify at least one parameter of the oscillatable technical system according to the received calculated manipulated variable (u) to compensate for oscillations of the at least one oscillation variable (y) in the oscillatable technical system.







Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRIN D DUNN whose telephone number is (571)270-1645. The examiner can normally be reached M-Sat (10-8) PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.